Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form F-3, File No. 333-, of our report dated April 17, 2013, relating to the consolidated financial statements of Ship Finance International Limited and subsidiaries (the "Company") and the effectiveness of the Company's internal control over financial reporting, appearing in the Company's Annual Report on Form 20-F for the year ended December 31, 2012. We also consent to the reference to us under the heading "Experts" in this Registration Statement. /s/ MSPC Certified Public Accountants and Advisors A Professional Corporation New York, New York September 26, 2013
